Order entered December 12, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00175-CV

                             BERNARD PATRUSKY, Appellant

                                              V.

         KENNETH BLOOMBERG AND MARILYN BLOOMBERG, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-14821

                                          ORDER
       We GRANT appellant’s December 10, 2014, second and final unopposed motion to

extend time to file reply brief and ORDER the reply brief to appellees’ briefs be filed no later

than January 5, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE